Case 1:18-cv-00459-CG-MU Document 55 Filed 11/23/20 Page 1 of 1      PageID #: 371




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 LARRY ROY,                              )
                                         )
        Plaintiff,                       )
                                         )
 vs.                                     )   CIVIL ACTION NO. 18-0459-CG-MU
                                         )
 KAY IVEY, et al.,                       )
                                         )
        Defendants.                      )

                                  JUDGMENT

       It is ORDERED, ADJUDGED, and DECREED that Plaintiff Larry Roy

 recover nothing and the claims made against Defendants Kay Ivey, Jefferson Dunn,

 and Wexford Health Sources, Inc., are hereby DISMISSED with prejudice.

       DONE and ORDERED this the 23rd day of November, 2020.

                               /s/ Callie V. S. Granade
                               SENIOR UNITED STATES DISTRICT JUDGE
